Citation Nr: 0308618	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  01-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.	Entitlement to service connection for hypertrophic 
callosities and tinea pedis of the right foot.

2.	Entitlement to service connection for hypertrophic 
callosities and tinea pedis of the left foot.

3.	The propriety of the initial 30 percent rating assigned 
following the grant of service connection for right knee 
degenerative arthritis with flexion contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.

This appeal originally arose from a June 2000 rating action 
that denied service connection for hypertrophic callosities 
of each foot, and granted service connection for right knee 
degenerative arthritis, assigned an initial 10 percent rating 
from December 1999.  A Notice of Disagreement (NOD) with the 
denial of service connection and the initial 10 percent 
rating was received in September 2000; inasmuch as this claim 
involves disagreement with the initial rating assigned, the 
Board of Veterans' Appeals (Board) has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  A Statement of the Case (SOC) was issued in 
November 2000, and a Substantive Appeal was received in 
January 2001.

By rating action of February 2002, the RO continued the 
denials of service connection for hypertrophic callosities 
and tinea pedis of each foot, and granted an initial 30 
percent rating for right knee degenerative arthritis with 
flexion contracture from December 1999; the matter of an 
initial rating in excess of 30 percent remains for appellate 
consideration.  A Supplemental SOC was issued in February 
2002


REMAND

In his January 2001 Substantive Appeal, the veteran requested 
a Board hearing at the RO (Travel Board hearing).  By letters 
of June 2002, the Boston RO notified the veteran and his 
representative of a Travel Board hearing that had been 
scheduled for him at that RO for a date in July.  The veteran 
failed to report for the hearing.  A Report of Contact, date 
in July 2002, a few days after the veteran failed to report 
for the hearing, discloses that the veteran telephoned the RO 
and requested that his Travel Board hearing be relocated to a 
site closer to his home in western Massachusetts, inasmuch as 
he was severely physically disabled and unable to attend the 
hearing in Boston.  

By letters of March 2003, the Board notified the veteran and 
his representative that a Travel Board hearing would be 
available for him at the Hartford, Connecticut, RO, which is 
located considerably closer to his home than Boston.  The 
letters requested the veteran to indicate whether he wanted 
to attend a Travel Board hearing at the Hartford RO, or 
whether he no longer wanted a Travel Board hearing, and 
notified him that, if the Board did not receive a response 
within 30 days, the Board would assume that he wanted a 
Travel Board hearing at the Hartford RO.  No response was 
received from the veteran.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The Boston RO should transfer the 
veteran's claims file to the Hartford RO.

2.  The Hartford RO should schedule, at 
the earliest available opportunity, a 
Travel Board hearing for the appellant 
and any witnesses at the Hartford, 
Connecticut, RO.  A copy of the notice to 
report for the hearing should be sent to 
the appellant, with a copy to his 
representative.  Any failure of the 
appellant to report for the hearing 
should be clearly documented for the 
record.  Thereafter, the claims file 
should be transferred directly back to 
the Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply either a grant or a denial of 
the benefits sought.  The appellant needs take no action 
until notified, but he may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


